Citation Nr: 0505731	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for right ulnar 
neuropathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In September 2004, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing 
conducted by videoconference before the undersigned Acting 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to an increased 
rating for right ulnar neuropathy must be remanded for 
further action.  

During the September 2004 videoconference hearing before the 
Board, the veteran maintained that the VA examination 
conducted in conjunction with his claim was cursory and 
inadequate to determine the severity of his right ulnar 
neuropathy.  The United States Court of Appeals for Veterans 
Claims (Court) has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  The veteran also testified that his 
service-connected right wrist disability has gotten worse 
since his most recent (February 2002) VA examination.  
Therefore, the RO should schedule the veteran for a new VA 
examination.

Furthermore, the testified that he lost his job as a heavy 
mobile equipment mechanic with the Department of the Army due 
to his service-connected right ulnar neuropathy.  While the 
RO has considered the issue of an extraschedular rating 
previously, it should again be addressed following the 
receipt of additional evidence.

In view of the above, this matter is REMANDED to the RO, via 
the AMC in Washington, DC, for the following actions:

1.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's right ulnar neuropathy.  The 
claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies should be 
performed.

The examiner must make a finding 
regarding whether the veteran is right or 
left hand dominant.  

All symptomatology due to the service-
connected right ulnar neuropathy should 
be described.  Specifically, the examiner 
should be requested to find whether the 
veteran suffers complete or incomplete 
paralysis of his right hand.  If 
incomplete, the examiner should be asked 
to state whether the veteran's condition 
is mild, moderate or severe.  For these 
purposes "complete paralysis" includes 
the "griffin claw" deformity, due to 
flexor contraction of ring and little 
fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar 
eminences; loss of extension of ring and 
little fingers cannot spread the fingers 
(or reverse), cannot adduct the thumb; 
weakened flexion of the wrist.  
"Incomplete paralysis" indicates a 
degree of lost or impaired function 
substantially less than the type picture 
for complete paralysis given with each 
nerve, whether due to varied level of the 
nerve lesion or to partial regeneration.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right ulnar neuropathy 
on the veteran's ability to work and 
provide the supporting rationale for this 
opinion.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  The RO should also undertake any 
other development it determines to be 
warranted.

3.  Then, the RO should readjudicate the 
increased rating issue on appeal in light 
of all pertinent evidence.  In evaluating 
the veteran's service-connected right 
ulnar neuropathy, the RO should consider 
all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  

The RO should also consider whether the 
case should be forwarded to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration under 
the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Should submission under 
§ 3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set 
forth.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity for 
response thereto.  

5.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



